Third District Court of Appeal
                               State of Florida

                          Opinion filed March 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1742
                         Lower Tribunal No. 16-18837
                             ________________


          Blue Star Restoration Inc., (a/a/o Rodolfo Berroa),
                                    Appellant,

                                        vs.

               Citizens Property Insurance Corporation,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      The Mineo Salcedo Law Firm, P.A., and Peter Mineo, Jr., and Jordan Bieber
(Davie), for appellant.

      Hinshaw & Culbertson LLP, and Maureen G. Pearcy, for appellee.


Before EMAS, C.J., and LINDSEY, and HENDON, JJ.

      PER CURIAM.
      Blue Star Restoration Inc., as assignee of Rodolfo Berroa’s homeowners

insurance policy, appeals the trial court’s order granting Citizens Property

Insurance Corporation’s Motion for Summary Judgment and entering final

summary judgment in Citizens’ favor and the trial court’s order denying Blue

Star’s Motion for Rehearing/Reconsideration.

      “Our standard of review of an order granting summary judgment is de

novo.” White v. Ferco Motors Corp., 260 So. 3d 388 (Fla. 3d DCA 2018). “We

review the record to determine whether there are genuine issues of material fact

that preclude summary judgment.” Id. (citing Collections, USA, Inc. v. City of

Homestead, 816 So. 2d 1225, 1227 (Fla. 3d DCA 2002)). Our review of the record

discloses genuine issues of material fact regarding whether the interior rain

damage exclusion in the homeowners insurance policy precludes coverage for

water-damage repairs involved in this case based on the deposition testimony of

Blue Star’s expert, Rafael Leyva. Accordingly, we reverse and remand for further

proceedings consistent herewith.

      Reversed and Remanded.




                                       2